Title: From George Washington to the Pennsylvania Council of Safety, 19 December 1776
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarters Buck County [Pa.]19th Decemr 1776

I am favored with yours of the 17th inclosing the Resolution of your Board respecting the Militia of Bucks and Northampton Counties. I shall in consequence of it, immediately order the Colonels to summon their Regiments to attend upon a certain day, and I shall treat the defaulters in the manner pointed out by the Resolve, except a good & sufficient Cause of Absence is assigned.
Nothing ever amazed me more than the Note said to be wrote by Jno. Dickinson Esqr. to his Brother the General, if he applies to me [to] shew him the Contents, I see no Reason for refusing it, because he may easily be informed by applying to the Writer.
The Enemy having made no move of any Consequence, since I wrote to you last, I have only to recommend, your continuing to exert yourselves in stirring up the Spirits of your people and making every necessary preparation for the defence of your City, while the Enemy

leaves it in your power to do it without Interruption. I have the Honor to be with the greatest Respect Gentlemen Your most obt Servt

Go: Washington

